DETAILED ACTION
1.	 Claims 1-2, 4-13, 15-17, and 19-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Applicant Remarks
4.	In the amendment filed on 07/06/2022, claims 1, 4-7, 12, 15, 16, and 19 have been amended. Claims 2, 8-11, 13, -15, 17, and 20 have been kept original. Claims 3, 14, and 18 have been canceled. Claims 21-23 have been newly add. The currently pending claims considered below are claims 1-2, 4-13, 15-17, and 19-23.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-2, 4-7, and 10-13, 15-17, 19-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar et al. (US 20130318051 A1) in view of Jia et al. (US 20190129859 A1) in further view of Zhang et al. (US 20180300207 A1).

As per claim 1, Kumar teaches an apparatus comprising (Kumar, par. [0015], an implementation of apparatus): 
5a host device comprising a processor coupled to a memory, the host device being configured to communicate over a network with a storage system, the host device being configured (Kumar, par. [0199], data is received from and transmitted to both storage devices and hosts. Where the storage devices and hosts comprises of a memory module herein interpreted as the memory. The memory is couples to a CPU where the CPU is interpreted as the processor. The communication between storage and hosts devices are provide via network switch where the storage devices is interpreted to comprise storage system): 
10to obtain an index node object of the file based at least in part on the pointer to the page cache (Kumar, fig. 6. par. [0093], [0098], “CAS index 604, which includes hash index table 606 and bucket blocks 608 (each bucket block corresponding to an individual hash index table entry), is maintained on storage device 602.” Where the bucket blocks is interpreted as the index node object, see also fig. 5A:544 where the CAS Info (Buckets) is pointed to the CAS Cache); 
to derive at least one characteristic of the file based at least in part on the obtained index node object (Kumar, fig. 11A. par. [0138], “A hash value can be derived from the fingerprint signature (which itself was previously derived from the data within the chunk) and the derived hash value used to determine the location of the chunk.” Wherein the hash value is interpreted as the derive at least one characteristic of the file based at least in part on the obtained index node object); and 
to provide an indication of the at least one characteristic to the storage system (Kumar, fig. 11A. par. [0138]-[0139], “Such a use of data content to produce a hash value that identifies the location in storage of the data content is sometimes referred to as "Content-Addressable Storage" (CAS).  In at least some example embodiments, the 24 most significant bits of the fingerprint signature are used as a hash value to access a disk-resident hash index table.” The fingerprint signature is interpreted as the provided indication of the at least one characteristic to the storage system).
However, it is noted that the prior art of Kumar does not explicitly teach “to obtain a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file; to provide an indication of the at least one characteristic to the storage system, wherein the storage system determines based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at least one function from being applied to the unstructured data of the file.”
On the other hand, in the same field of endeavor, Jia teaches to obtain a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file (Jia, figs. 2-3, par. [0025]-[0029], [0032], “At block 202, the cache management system receives from a storage device an indication for an invalid storage block in the storage device.” Where the receives from the storage device the indication for the invalid storage block in the storage device is interpreted as the obtain the pointer to the page cache, of the host device, associated with the input-output operation for at least one page of unstructured data of the file. Where the indication is interpreted as the pointer. The storage device is interpreted as the host device. Further, “receiving the indication, the cache management system looks up a cache page associated with the invalid storage block in the cache.”     Where the indication is looking/pointing to the cache page. Furthermore, fig. 7, par. [0044]-[0045], “An input/output (I/O) interface 706” Wherein the input/output (I/O) interface is inherent to have operation for at least one page of unstructured data of the file. Furthermore, fig. 6, par. [0040]-[0043], “the cache pages determined as storing invalid data include cache pages 612, 614 and 618.”  Wherein the invalid data include cache is interpreted as the unstructured data of the file of the page. The data is inherent to be storage in a file/object in the cache pages);
to provide an indication of the at least one characteristic to the storage system (Jia, figs. 2-4, par. [0031]-[0032], [0040],  “at block 202, the cache management system continues to perform determination of an indication on a next invalid storage block.” Wherein the indication on a next invalid storage block is interpreted as the provide an indication of the at least one characteristic to the storage system), 
15wherein the storage system determines based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at least one function from being applied to the unstructured data of the file (Jia, figs. 2-4, par. [0028], [0040], “in response to determining that the data in the cache page are invalid, the cache system reclaims, at block 208, the cache page for a new write request.” Where the cache system reclaims the page cache page is interpreted as the apply at least one function to the unstructured data of the file). 15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jia that teaches cache management into Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to have a cache device having a higher access speed (Jia par. [0004]). 
However, it is noted that the prior art of Kumar, and Jia do not explicitly teach “wherein the at least one characteristic comprises a file type;”
On the other hand, in the same field of endeavor, Zhang teaches wherein the at least one characteristic comprises a file type (Zhang, fig. 4, par. [0036], [0044], “In another example, the data formed by the index node value and the indication information of the file type may be determined based on the index node value.” Wherein the index node value is interpreted as the at least one characteristic comprises a file type);
15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang that teaches a method and system of file backup and recovery into the combination of Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary, and Jia that teaches cache management. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to ensure data safety when large amount of data is being backup (Zhang par. [0004]). 

As per claim 2, Kumar teaches wherein the page cache comprises a pointer to the index node object (Kumar, figs. 5A-B, par. [0098], “The storage of BktPtr[54] and BktPtr[706] within CAS cache 540 of FIG. 5A precludes the need for additional reads of the bucket entries from disk each time the information within the entries must be accessed, until such time as they are purged from the CAS cache.” As illustrated fig. 6:606 the pointers BktPtr[54] and BktPtr[706] are pointed to the bucket blocks 608 herein interpreted as the the index node object. Therefore the pointer BktPtr[54] is interpreted as the pointer), and 
wherein the index node object of the file is obtained based at least in part on the 20pointer to the index node object of the file (Kumar, figs. 5A-B, par. [0098], “each pointer is configured to reference adjacent bucket blocks that include entries 610 (corresponding to BktPtr [54]) and 612 (corresponding to BktPtr[706]).” Therefore the bucket blocks is obtained based on the pointer, where the bucket blocks are interpreted as the index node object, and the pointer BktPtr [54] is interpreted as the pointer to the index node object. See fig. 6:608).

As per claim 4, Kumar teaches wherein the index node object comprises a file header offset value (Kumar, par. [0105], “a pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence.” Wherein the pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence is interpreted as the file header offset value); and 
wherein the file type is derived by extracting a file header from the unstructured data based on the file header offset value (Kumar, fig. 15B, par. [0187], “Each match command and literal command are converted by encoder 1390/1790 into corresponding match records and literal records that together make up the encoded data (EncodedData) output by encoder 1390/1790 for storage as a compressed chunk on a backend pLUN.” Where the encoded data (EncodedData) output is interpreted as the file type is derived by extracting the file header from the unstructured data based on the file header offset value. Furter the encoded data (EncodedData) output the literal records type which contain a file header and a file type, see fig 15B. Furthermore, fig. 26A:2614, par. [0255], a TRILL header is removed where removed can be interpreted as extracted) and comparing the extracted file header to a set of file headers defined for a plurality of file types (Kumar, fig. 15B, par. [0187], “Literal records with both one and two byte headers are shown, as well as three types of match records.  The match records include records with two, three or four header bytes (depending upon the length of the match and the range of the offset to the previous occurrence), and each type of match record can include up to 3 additional trailing literal bytes.” Where a math/comparison is being competed to identify the file type. The math/comparison is between the output/extracted literal records and the match records, the math/comparison define a plurality of record types as illustrated on fig. 15B, where the record types is interpreted as the plurality of file types).

As per claim 5, Kumar teaches wherein the host device is further configured to update the index node object of the file with the derived file type (Kumar, par. [0226],  “a message is sent by metadata management module software 356 to the HAA-2 module, which uses the entry to update the least recently used entry for the corresponding bucket block within the CAS cache (if the bucket block is already loaded in the CAS cache).” Where the bucket block is interpreted as the index node object of the file with the derived file type).

As per claim 6, Kumar teaches wherein the file type is derived based on a filename 5extension indicated in the index node object of the file (Kumar, par. [0187], “The end of the data within a chunk is marked by an EOF record.  Each record is identified by the record type values shown and indicated within the first byte of the record” where the record type values is interpreted as the filename 5extension indicated in the index node object of the file). 

As per claim 7, Kumar teaches wherein providing the indication comprises inserting the indication of the file type into a command descriptor block (Kumar, fig. 15A, par. [0187], “FIG. 15A shows an example of how such commands may be formatted, in accordance with at least some example embodiments.  The literal command shown includes between 1 and 4 bytes of uncompressed incoming chunk data, with the L field encoded as shown to indicate which of the byte fields include valid data.)” Where the L field is interpreted as the indication of the file type, and the literal command as the command descriptor block).

As per claim 10, Kumar teaches wherein the at least one data function comprises at least one of: a deduplication function (Kumar, figs. 5A, par. [0022], “a data write and deduplication of a chunk performed by deduplication engine 301 of FIG. 3” where deduplication of a chunk performed by deduplication engine is a deduplication function); 20an encryption function (Kumar, fig. 28, par. [0270], “An encryption engine 2814 is provided for security purposes, as preferably the FCIP tunnel is encrypted for security”, Where the FCIP tunnel is encrypted for security is interpreted as the encryption function); and a compression function (Kumar, par. [0072], “a computer system 100 incorporating lossless data compression,” Where lossless data compression is interpreted as the compression function).

As per claim 11, Kumar teaches wherein obtaining the pointer to the page cache comprises: 25obtaining a block request packet comprising the pointer to the page cache by intercepting a queue request corresponding to the input-output operation at a block layer (Kumar, fig. 20, par. [0222], “The write request message for blocks 3 through 6 is initially stored within the receive buffers for port 0 of receive buffer logic 2004 (FIG. 20).” Where the request message for blocks 3 through 6 is interpreted as the obtaining a block request packet. Where the Write is interpreted as the input-output operation at the block layer. Further, fig. 22, par. [0224], “HAA-2 2200 receives the information for the one chunk of block 3 on port 1, which is stored within Buffers and Queues 2208 (FIG. 22)” wherein the information received for the one chunk of block 3 on port 1 is interpreted to be intercepting a queue request).

As per claim 12, Kumar teaches a method performed by a host device configured to communicate over a network with a storage system, comprising (Kumar, par. [0014], method for managing a network deduplication dictionary. Further, fig. 1, par. [0072], a server that communicate with an intelligent storage system over network): 3029121232.01 
obtaining an index node object of the file based at least in part on the pointer to the page cache (Kumar, fig. 6. par. [0093], [0098], “CAS index 604, which includes hash index table 606 and bucket blocks 608 (each bucket block corresponding to an individual hash index table entry), is maintained on storage device 602.” Where the bucket blocks is interpreted as the index node object, see also fig. 5A:544 where the CAS Info (Buckets) is pointed to the CAS Cache); 
deriving at least one characteristic of the file based at least in part on the obtained index node object (Kumar, fig. 11A. par. [0138], “A hash value can be derived from the fingerprint signature (which itself was previously derived from the data within the chunk) and the derived hash value used to determine the location of the chunk.” Wherein the hash value is interpreted as the derive at least one characteristic of the file based at least in part on the obtained index node object); and 
5providing an indication of the at least one characteristic to the storage system (Kumar, fig. 11A. par. [0138]-[0139], “Such a use of data content to produce a hash value that identifies the location in storage of the data content is sometimes referred to as "Content-Addressable Storage" (CAS).  In at least some example embodiments, the 24 most significant bits of the fingerprint signature are used as a hash value to access a disk-resident hash index table.” The fingerprint signature is interpreted as the provided indication of the at least one characteristic to the storage system);
wherein the host device comprises a processor coupled to a memory (Kumar, par. [0199], data is received from and transmitted to both storage devices and hosts. Where the storage devices and hosts comprise of a memory module herein interpreted as the memory. The memory is couples to a CPU where the CPU is interpreted as the processor. The communication between storage and hosts devices are provide via network).  
However, it is noted that the prior art of Kumar does not explicitly teach “obtaining a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file; providing an indication of the at least one characteristic to the storage system, wherein the storage system determines, based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at least one function from being applied to the unstructured data of the file.”
On the other hand, in the same field of endeavor, Jia teaches obtaining a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file (Jia, figs. 2-3, par. [0025]-[0029], [0032], “At block 202, the cache management system receives from a storage device an indication for an invalid storage block in the storage device.” Where the receives from the storage device the indication for the invalid storage block in the storage device is interpreted as the obtain the pointer to the page cache, of the host device, associated with the input-output operation for at least one page of unstructured data of the file. Where the indication is interpreted as the pointer. The storage device is interpreted as the host device. Further, “receiving the indication, the cache management system looks up a cache page associated with the invalid storage block in the cache.”     Where the indication is looking/pointing to the cache page. Furthermore, fig. 7, par. [0044]-[0045], “An input/output (I/O) interface 706” Wherein the input/output (I/O) interface is inherent to have operation for at least one page of unstructured data of the file. Furthermore, fig. 6, par. [0040]-[0043], “the cache pages determined as storing invalid data include cache pages 612, 614 and 618.”  Wherein the invalid data include cache is interpreted as the unstructured data of the file of the page. The data is inherent to be storage in a file/object in the cache pages); 15
5providing an indication of the at least one characteristic to the storage system (Jia, figs. 2-4, par. [0031]-[0032], [0040],  “at block 202, the cache management system continues to perform determination of an indication on a next invalid storage block.” Wherein the indication on a next invalid storage block is interpreted as the provide an indication of the at least one characteristic to the storage system), 
wherein the storage system determines, based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at 15least one function from being applied to the unstructured data of the file (Jia, figs. 2-4, par. [0028], [0040], “in response to determining that the data in the cache page are invalid, the cache system reclaims, at block 208, the cache page for a new write request.” Where the cache system reclaims the page cache page is interpreted as the apply at least one function to the unstructured data of the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jia that teaches cache management into Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to have a cache device having a higher access speed (Jia par. [0004]). 
However, it is noted that the prior art of Kumar, and Jia do not explicitly teach “wherein the at least one characteristic comprises a file type;”
On the other hand, in the same field of endeavor, Zhang teaches wherein the at least one characteristic comprises a file type (Zhang, fig. 4, par. [0036], [0044], “In another example, the data formed by the index node value and the indication information of the file type may be determined based on the index node value.” Wherein the index node value is interpreted as the at least one characteristic comprises a file type);
15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang that teaches a method and system of file backup and recovery into the combination of Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary, and Jia that teaches cache management. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to ensure data safety when large amount of data is being backup (Zhang par. [0004]). 

As per claim 13, Kumar teaches wherein the page cache comprises a pointer to the index node object (Kumar, figs. 5A-B, par. [0098], “The storage of BktPtr[54] and BktPtr[706] within CAS cache 540 of FIG. 5A precludes the need for additional reads of the bucket entries from disk each time the information within the entries must be accessed, until such time as they are purged from the CAS cache.” As illustrated fig. 6:606 the pointers BktPtr[54] and BktPtr[706] are pointed to the bucket blocks 608 herein interpreted as the the index node object. Therefore the pointer BktPtr[54] is interpreted as the pointer), and 
wherein the index node object of the file is obtained based at least in part on the pointer to the index node object of the file (Kumar, figs. 5A-B, par. [0098], “each pointer is configured to reference adjacent bucket blocks that include entries 610 (corresponding to BktPtr [54]) and 612 (corresponding to BktPtr[706]).” Therefore the bucket blocks is obtained based on the pointer, where the bucket blocks are interpreted as the index node object, and the pointer BktPtr [54] is interpreted as the pointer to the index node object. See fig. 6:608).

As per claim 15, Kumar teaches wherein the index node object comprises a file header offset value (Kumar, par. [0105], “a pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence.” Wherein the pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence is interpreted as the file header offset value); and 
wherein the file type is derived by extracting a file header from the unstructured data based 20on the file header offset value (Kumar, fig. 15B, par. [0187], “Each match command and literal command are converted by encoder 1390/1790 into corresponding match records and literal records that together make up the encoded data (EncodedData) output by encoder 1390/1790 for storage as a compressed chunk on a backend pLUN.” Where the encoded data (EncodedData) output is interpreted as the file type is derived by extracting the file header from the unstructured data based on the file header offset value. Furter the encoded data (EncodedData) output the literal records type which contain a file header and a file type, see fig 15B. Furthermore, fig. 26A:2614, par. [0255], a TRILL header is removed where removed can be interpreted as extracted) and comparing the extracted file header to a set of file headers defined for a plurality of file types (Kumar, fig. 15B, par. [0187], “Literal records with both one and two byte headers are shown, as well as three types of match records.  The match records include records with two, three or four header bytes (depending upon the length of the match and the range of the offset to the previous occurrence), and each type of match record can include up to 3 additional trailing literal bytes.”  Where a math/comparison is being competed to identify the file type. The math/comparison is between the output/extracted literal records and the match records, the math/comparison define a plurality of record types as illustrated on fig. 15B, where the record types is interpreted as the plurality of file types).

As per claim 21, Kumar teaches wherein the host device is further configured to update the index node object of the file with the derived file type (Kumar, par. [0226],  “a message is sent by metadata management module software 356 to the HAA-2 module, which uses the entry to update the least recently used entry for the corresponding bucket block within the CAS cache (if the bucket block is already loaded in the CAS cache).” Where the bucket block is interpreted as the index node object of the file with the derived file type).

As per claim 22, Kumar teaches wherein the file type is derived based on a filename 5extension indicated in the index node object of the file (Kumar, par. [0187], “The end of the data within a chunk is marked by an EOF record.  Each record is identified by the record type values shown and indicated within the first byte of the record” where the record type values is interpreted as the filename 5extension indicated in the index node object of the file). 

As per claim 23, Kumar teaches wherein providing the indication comprises inserting the indication of the file type into a command descriptor block (Kumar, fig. 15A, par. [0187], “FIG. 15A shows an example of how such commands may be formatted, in accordance with at least some example embodiments.  The literal command shown includes between 1 and 4 bytes of uncompressed incoming chunk data, with the L field encoded as shown to indicate which of the byte fields include valid data.)” Where the L field is interpreted as the indication of the file type, and the literal command as the command descriptor block).

As per claim 16, Kumar teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein 25the program code, when executed by a host device configured to communicate over a network with a storage system, causes the host device (Kumar, par. [0199], data is received from and transmitted to both storage devices and hosts. Where the storage devices and hosts comprise of a non-volatile RAM herein interpreted as the non-transitory processor-readable storage medium. The non-volatile RAM is couples to a CPU where the CPU is interpreted as the processor that is processing the data stored in the non-volatile RAM. The communication between storage and hosts devices are provide via network): 
to obtain an index node object of the file based at least in part on the pointer to the page 30cache (Kumar, fig. 6. par. [0093], [0098], “CAS index 604, which includes hash index table 606 and bucket blocks 608 (each bucket block corresponding to an individual hash index table entry), is maintained on storage device 602.” Where the bucket blocks are interpreted as the index node object, see also fig. 5A:544 where the CAS Info (Buckets) is pointed to the CAS Cache); 30121232.01 
to derive at least one characteristic of the file based at least in part on the obtained index node object (Kumar, fig. 11A. par. [0138], “A hash value can be derived from the fingerprint signature (which itself was previously derived from the data within the chunk) and the derived hash value used to determine the location of the chunk.” Wherein the hash value is interpreted as the derive at least one characteristic of the file based at least in part on the obtained index node object); and 
to provide an indication of the at least one characteristic to the storage system (Kumar, fig. 11A. par. [0138]-[0139], “Such a use of data content to produce a hash value that identifies the location in storage of the data content is sometimes referred to as "Content-Addressable Storage" (CAS).  In at least some example embodiments, the 24 most significant bits of the fingerprint signature are used as a hash value to access a disk-resident hash index table.” The fingerprint signature is interpreted as the provided indication of the at least one characteristic to the storage system);
However, it is noted that the prior art of Kumar does not explicitly teach “to obtain a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file; to provide an indication of the at least one characteristic to the storage system, wherein the storage system determines, based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at least one function from being applied to the unstructured data of the file.”
On the other hand, in the same field of endeavor, Jia teaches to obtain a pointer to a page cache, of the host device, associated with an input-output operation for at least one page of unstructured data of a file (Jia, figs. 2-3, par. [0025]-[0029], [0032], “At block 202, the cache management system receives from a storage device an indication for an invalid storage block in the storage device.” Where the receives from the storage device the indication for the invalid storage block in the storage device is interpreted as the obtain the pointer to the page cache, of the host device, associated with the input-output operation for at least one page of unstructured data of the file. Where the indication is interpreted as the pointer. The storage device is interpreted as the host device. Further, “receiving the indication, the cache management system looks up a cache page associated with the invalid storage block in the cache.” Where the indication is looking/pointing to the cache page. Furthermore, fig. 7, par. [0044]-[0045], “An input/output (I/O) interface 706” Wherein the input/output (I/O) interface is inherent to have operation for at least one page of unstructured data of the file. Furthermore, fig. 6, par. [0040]-[0043], “the cache pages determined as storing invalid data include cache pages 612, 614 and 618.”  Wherein the invalid data include cache is interpreted as the unstructured data of the file of the page. The data is inherent to be storage in a file/object in the cache pages); 15
to provide an indication of the at least one characteristic to the storage system (Jia, figs. 2-4, par. [0031]-[0032], [0040],  “at block 202, the cache management system continues to perform determination of an indication on a next invalid storage block.” Wherein the indication on a next invalid storage block is interpreted as the provide an indication of the at least one characteristic to the storage system), 
wherein the storage system determines, based at least in part on the indication, at least one of: to apply at least one function to the unstructured data of the file and to prevent at 15least one function from being applied to the unstructured data of the file (Jia, figs. 2-4, par. [0028], [0040], “in response to determining that the data in the cache page are invalid, the cache system reclaims, at block 208, the cache page for a new write request.” Where the cache system reclaims the page cache page is interpreted as the apply at least one function to the unstructured data of the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jia that teaches cache management into Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to have a cache device having a higher access speed (Jia par. [0004]). 
However, it is noted that the prior art of Kumar, and Jia do not explicitly teach “wherein the at least one characteristic comprises a file type;”
On the other hand, in the same field of endeavor, Zhang teaches wherein the at least one characteristic comprises a file type (Zhang, fig. 4, par. [0036], [0044], “In another example, the data formed by the index node value and the indication information of the file type may be determined based on the index node value.” Wherein the index node value is interpreted as the at least one characteristic comprises a file type);
15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang that teaches a method and system of file backup and recovery into the combination of Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary, and Jia that teaches cache management. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to ensure data safety when large amount of data is being backup (Zhang par. [0004]). 

As per claim 17, Kumar teaches wherein the page cache comprises a pointer to the index node object (Kumar, figs. 5A-B, par. [0098], “The storage of BktPtr[54] and BktPtr[706] within CAS cache 540 of FIG. 5A precludes the need for additional reads of the bucket entries from disk each time the information within the entries must be accessed, until such time as they are purged from the CAS cache.” As illustrated fig. 6:606 the pointers BktPtr[54] and BktPtr[706] are pointed to the bucket blocks 608 herein interpreted as the the index node object. Therefore the pointer BktPtr[54] is interpreted as the pointer), and 
wherein the index node object of the file is obtained based at least in part on the pointer to the index node object of the file (Kumar, figs. 5A-B, par. [0098], “each pointer is configured to reference adjacent bucket blocks that include entries 610 (corresponding to BktPtr [54]) and 612 (corresponding to BktPtr[706]).” Therefore the bucket blocks is obtained based on the pointer, where the bucket blocks are interpreted as the index node object, and the pointer BktPtr [54] is interpreted as the pointer to the index node object. See fig. 6:608).

As per claim 19, Kumar teaches 15wherein the index node object comprises a file header offset value (Kumar, par. [0105], “a pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence.” Wherein the a pointer to the matching sequence in the form of an offset from the current chunk location to the location within the chunk of the beginning of the matching sequence is interpreted as the file header offset value); and 
wherein the file type is derived by extracting a file header from the unstructured data based on the file header offset value (Kumar, fig. 15B, par. [0187], “Each match command and literal command are converted by encoder 1390/1790 into corresponding match records and literal records that together make up the encoded data (EncodedData) output by encoder 1390/1790 for storage as a compressed chunk on a backend pLUN.” Where the encoded data (EncodedData) output is interpreted as the file type is derived by extracting the file header from the unstructured data based on the file header offset value. Furter the encoded data (EncodedData) output the literal records type which contain a file header and a file type, see fig 15B. Furthermore, fig. 26A:2614, par. [0255], a TRILL header is removed where removed can be interpreted as extracted) and comparing the extracted file header to a set of file headers defined for a plurality of file types (Kumar, fig. 15B, par. [0187], “Literal records with both one and two byte headers are shown, as well as three types of match records.  The match records include records with two, three or four header bytes (depending upon the length of the match and the range of the offset to the previous occurrence), and each type of match record can include up to 3 additional trailing literal bytes.”  Where a math/comparison is being competed to identify the file type. The math/comparison is between the output/extracted literal records and the match records, the math/comparison define a plurality of record types as illustrated on fig. 15B, where the record types is interpreted as the plurality of file types).

As per claim 20, Kumar teaches wherein obtaining the pointer to the page cache comprises: obtaining a block request packet comprising the pointer to the page cache by intercepting a queue request corresponding to the input-output operation at a block layer (Kumar, fig. 20, par. [0222], “The write request message for blocks 3 through 6 is initially stored within the receive buffers for port 0 of receive buffer logic 2004 (FIG. 20).” Where the request message for blocks 3 through 6 is interpreted as the obtaining a block request packet. Where the Write is interpreted as the input-output operation at the block layer. Further, fig. 22, par. [0224], “HAA-2 2200 receives the information for the one chunk of block 3 on port 1, which is stored within Buffers and Queues 2208 (FIG. 22)” wherein the information received for the one chunk of block 3 on port 1 is interpreted to be intercepting a queue request).

7.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar et al. (US 20130318051 A1) in view of Jia et al. (US 20190129859 A1) in further view of Zhang et al. (US 20180300207 A1) still in further view of Prahlad et al. (US 20190179805 A1).
As per claim 9, Kumar, Jia, and Zhang teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior arts of Kumar, Jia, and Zhang do not explicitly teach “wherein the at least one characteristic comprises a type of a file system, and wherein providing the indication comprises using a file system mount status mechanism to indicate the type of the file system to the storage system.”
On the other hand, in the same field of endeavor, Prahlad teaches wherein the at least one characteristic comprises a type of a file system (Prahlad, par. [0049], “The file system has to maintain a "table of contents" (e.g. a FAT)”, the FAT is the type of a file system), and wherein providing the indication comprises using a file system mount status mechanism to indicate the type of the file system to the storage system (Prahlad, par. [0265], [0270], “a file allocation table ("FAT") for the file system 1730 associated with the cloud gateway to indicate the data blocks that no longer contain data and are now free to receive and store data from the file system.” The a file allocation table ("FAT") for the file system 1730 associated with the cloud gateway is interpreted as the providing the indication comprises using a file system mount status mechanism to indicate the type of the file system to the storage system. Further, fig. 2:236, par. [0125], “Cloud storage submodule 236 may further permit the operating system to make various file system requests upon the mounted cloud storage site in a manner analogous to local disk storage.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prahlad that teaches storage management systems employ a number of different methods to perform storage operations on electronic into the combination Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary, Jia that teaches cache management, and Zhang that teaches a method and system of file backup and recovery. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to permit wide range of value-added storage operations (Prahlad, par. [0015]). 

8.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar et al. (US 20130318051 A1) in view of Jia et al. (US 20190129859 A1) in further view Zhang et al. (US 20180300207 A1) still in further view of Prahlad et al. (US 20190179805 A1) still in further view of Dantkale et al. (US 20180285198 A1).

As per claim 9, Kumar, Jia, Zhang, and Prahlad teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior arts of Kumar, Jia, Zhang, and Prahlad do not explicitly teach “wherein the index node object comprises a pointer to a superblock, and wherein the type of the file system is derived based on the superblock.”
On the other hand, in the same field of endeavor, Dantkale teaches wherein the index node object comprises a pointer to a 15superblock, and wherein the type of the file system is derived based on the superblock (Dantkale, fig. 2, par. [0112], [0120]“The superblock may additionally include start pointers (e.g., a start page identifier (ID)) and end pointers (e.g., an end page ID) for each set of memory pages allocated to an L1 cache for a virtual drive.” Where the start pointer is interpreted as the pointer to the 15superblock. Where the L1 cache is interpreted as the index node object. Further, “Once both the VBAT table cache 295 and GST cache 290 flush metadata table updates derived from a page in the L1 cache” where the metadata table updates are interpreted as the type of the file system is derived based on the superblock). 15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dantkale that teaches metadata management for storage devices into the combination Kumar that teaches techniques for sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary, Jia that teaches cache management, Prahlad that teaches storage management systems employ a number of different methods to perform storage operations on electronic, and Zhang that teaches a method and system of file backup and recovery. Additionally, this improve an overall performance and efficiency of intelligent storage system.
The motivation for doing so would be to improve IO performance (Dantkale, par. [0115]). 


Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abhijeet (US 20170004045 A1), teaches dispersing error encoded data.

Response to Arguments
10. 	Applicant's arguments, filed on 02/09/2022 with respect to the rejection of claims 1-2, 4-13, 15-17, and 19-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 8-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the neither of the prior arts of Kumar et al. (US 20130318051 A1) and/or Jia et al. (US 20190129859 A1) teach “wherein the at least one characteristic comprises a file type;” (Applicant arguments, pages 8-9). It is respectfully submitted that the prior arts of Kumar et al. (US 20130318051 A1) and/or Jia et al. (US 20190129859 A1) are no longer used to teach this limitation but the newly added prior art of Zhang et al. (US 20180300207 A1) teaches this limitation as shown above. Claims 1, 12, and 16 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157